 

Exhibit 10.56

 

STOCK PURCHASE AGREEMENT

 

dated as of

 

December 8, 2006

 

between

 

FLIGHTTECHNICS LLC

 

as the Seller

 

and

 

WILLIS LEASE FINANCE CORPORATION

 

as the Buyer

 

--------------------------------------------------------------------------------


 

STOCK PURCHASE AGREEMENT

 

STOCK PURCHASE AGREEMENT (“ Agreement ”), dated as of December 8, 2006 between
Willis Lease Finance Corporation, a Delaware corporation (“ Buyer ”), and
FlightTechnics LLC, a Delaware limited liability company (“ Seller ”).

 

RECITALS

 

A.            Seller owns and desires to sell 1,300,000 shares (“ Shares ”) of
Common Stock.

 

B.            Seller has previously delivered a completed W-9 to Buyer.

 

C.            Buyer desires to purchase the Shares from Seller subject to the
terms and conditions hereinafter set forth.

 

AGREEMENT

 

In consideration of the foregoing and the mutual covenants and agreements herein
contained, and intending to be legally bound hereby, the parties agree as
follows:

 

ARTICLE 1: DEFINITIONS

 

SECTION 1.01. Definitions .  The following terms, as used herein, have the
following meanings:

 

(a)           “Business Day” means any day that is not a Saturday, a Sunday or
other day on which banks are required or authorized by Law to be closed in the
city of San Francisco.

 

(b)           “Closing Date” means the date of the Closing.

 

(c)           “Common Stock” means the common stock, par value $0.01 per share,
of Buyer.

 

(d)           “Lien” means, with respect to any property or asset, any mortgage,
lien, pledge, charge, security interest or encumbrance in respect of such
property or asset.

 

(e)           “Person” means an individual, corporation, partnership, limited
liability company, association, trust or other entity or organization, including
a government or political subdivision or an agency or instrumentality thereof.

 

ARTICLE 2: PURCHASE AND SALE

 

SECTION 2.01. Purchase and Sale .  Subject to the terms and conditions of this
Agreement, Seller agrees to sell to Buyer, and Buyer agrees to purchase from
Seller, all of the Shares at the Closing (as defined in Section 2.02 below). 
The purchase price for the Shares (the “Purchase Price”) is $9.00 per share, for
a total of $11,700,000 (the “ Aggregate Purchase Price ”).

 

2

--------------------------------------------------------------------------------


 

SECTION 2.02. Closing .  The closing (the “ Closing ”) of the purchase and sale
of the Shares hereunder shall take place within 3 Business Days after the date
hereof at the offices of Gibson, Dunn & Crutcher LLP, located at One Montgomery
Street, San Francisco, California.  On the date hereof, Seller shall deliver to
Gibson, Dunn & Crutcher LLP a certificate or certificates representing the
Shares (the “ Certificates ”) accompanied by stock powers duly endorsed in
blank, with any required transfer stamps affixed thereto to be held in escrow
until the Closing.  Buyer acknowledges that at any time prior to closing, Seller
may instruct Gibson, Dunn & Crutcher LLP to return the Certificates and any
accompanying stock powers to Seller.  At the Closing:

 

(a)                                  Seller shall direct Gibson, Dunn & Crutcher
LLP to release and deliver the Certificates and any accompanying stock powers to
Buyer.

 

(b)                                 Buyer shall make payment of the Aggregate
Purchase Price for the Shares in U.S. dollars by wire transfer payable to Thelen
Reid & Priest LLP’s client trust account in an amount equal to the Aggregate
Purchase Price, pursuant to the wire instructions set forth on Exhibit A.

 

(c)                                  Upon release and delivery of the
Certificates and accompanying stock powers to Buyer, Gibson, Dunn & Crutcher LLP
shall inform Thelen Reid & Priest LLP of the release and Thelen Reid & Priest
LLP will thereupon release the Aggregate Purchase Price to Seller.

 

SECTION 2.03. Failure to Close .  If the parties shall fail to close the
transaction and consummate the purchase and sale of the Shares on or before the
third Business Day after each party has executed this Agreement, this Agreement
shall be void ab initio and be of no force and effect.

 

ARTICLE 3: REPRESENTATIONS AND WARRANTIES OF SELLER

 

Seller represents and warrants to Buyer as of the date hereof and as of the
Closing Date that:

 

SECTION 3.01. Existence and Power .  Seller is a limited liability company duly
organized, validly existing and in good standing under the laws of the State of
Delaware.

 

SECTION 3.02. Authorization .  The execution, delivery and performance by Seller
of this Agreement and the consummation of the transactions contemplated hereby
are within the powers of Seller and have been duly authorized by all necessary
actions on the part of Seller, including any approvals required by its members. 
This Agreement constitutes a legal, valid and binding agreement of Seller,
enforceable in accordance with its terms, subject to applicable bankruptcy,
insolvency and similar laws affecting creditors’ rights and remedies generally.

 

SECTION 3.03. Ownership of Shares .  Seller is the record and beneficial owner
of the Shares, free and clear of any Lien, and will transfer and deliver to
Buyer at the Closing valid title to the Shares free and clear of any Lien.
Seller has not granted any option or other right to acquire the Shares to any
Person.

 

3

--------------------------------------------------------------------------------


 

SECTION 3.04. Non-Contravention .  The execution and delivery by Seller of this
Agreement and the consummation of the transactions contemplated hereby will not
conflict with, constitute a default under or violate: (a) any of the terms,
conditions or provisions of its articles of formation or LLC operating
agreement; (b) any of the terms, conditions or provisions of any document,
agreement or other instrument to which Seller is a party or by which Seller’s
property is bound; or (c) any judgment, writ, injunction, decree, order or
ruling of any court or governmental authority binding on Seller or Seller’s
property.

 

SECTION 3.05. Certain Acknowledgements .  In connection with the purchase and
sale contemplated by this Agreement, Seller hereby acknowledges that (a) Seller
has the capacity to protect its own interests based upon its own financial
expertise; and (b) Seller has been given the opportunity to review such
documents and information (including Buyer’s financial statements), and ask such
questions of management as Seller has deemed necessary or appropriate.  Seller
has done its own due diligence and research regarding the valuation of Buyer,
has made its own independent determination that the Purchase Price is fair,
adequate and in Seller’s best interests, and Seller has not relied upon any
statement, representation or warranty of Buyer or any of its employees or agents
in determining to sell the Shares for the Purchase Price.

 

SECTION 3.06. No Further Representations and Warranties . Other than the
Representations and Warranties set forth in Sections 3.01 to 3.05 above, no
additional representations and warranties are given or made by Seller.

 

ARTICLE 4: REPRESENTATIONS AND WARRANTIES OF BUYER

 

Buyer represents and warrants to Seller as of the date hereof and as of the
Closing Date that:

 

SECTION 4.01. Corporate Existence and Power .  Buyer is a corporation duly
incorporated, validly existing and in good standing under the laws of the State
of Delaware.

 

SECTION 4.02. Corporate Authorization .  The execution, delivery and performance
by Buyer of this Agreement and the consummation of the transactions contemplated
hereby are within the corporate powers of Buyer and have been duly authorized by
all necessary corporate actions on the part of Buyer.  This Agreement
constitutes a legal, valid and binding agreement of Buyer, enforceable in
accordance with its terms, subject to applicable bankruptcy, insolvency and
similar laws affecting creditors’ rights and remedies generally.

 

SECTION 4.03. Non-Contravention .  The execution and delivery by Buyer of this
Agreement and the consummation of the transactions contemplated hereby, and
compliance by Buyer with any of the provisions hereof, will not conflict with,
constitute a default under or violate (a) any of the terms, conditions or
provisions of its certificate of incorporation or by-laws; (b) any of the terms,
conditions or provisions of any document, agreement or other instrument to which
Buyer is a party or by which its property is bound; or (c) any judgment, writ,
injunction, decree, order or ruling of any court or governmental authority
binding on it or its property.

 

SECTION 4.04. No Further Representations and Warranties . Other than the
Representations and Warranties set forth in Sections 4.01 to 4.03 above, no
additional representations and warranties are given or made by Buyer.

 

4

--------------------------------------------------------------------------------

 


 

 

ARTICLE 5: FURTHER ASSURANCES

 

SECTION 5.01. Further Assurances .  Subject to the terms and conditions of this
Agreement, Buyer and Seller will from time to time, after the Closing, take, or
cause to be taken, such other actions and execute and deliver to any other party
to this Agreement such further documents as may be reasonably requested by any
other party to the Agreement in order to assure and confirm to such party

 

(a)                                  the rights created hereby or intended now
or hereafter so to be created by this Agreement; or

 

(b)                                 the validity of any assignment documents or
other documents of conveyance to be delivered at the Closing.

 

ARTICLE 6: MISCELLANEOUS

 

SECTION 6.01. Notices .  All notices and other communications hereunder shall be
in writing and shall be deemed duly given (a) on the date of delivery if
delivered personally, or if by facsimile, upon written confirmation of receipt
by facsimile, e-mail or otherwise, or (b) on the first Business Day following
the date of dispatch if delivered utilizing a next-day service by a recognized
next-day courier.  All notices hereunder shall be delivered to the addresses set
forth below, or pursuant to such other instructions as may be designated in
writing by the party to receive such notice:

 

If to Buyer,
at:                                                                    2320
Marinship Way, Suite 300
Sausalito, California 94965
Attention:  Thomas C. Nord, Esq.
Facsimile:  (415) 331-5167

 

with a copy (which shall not constitute notice) to:

 

                                                                                                                                               
Gibson, Dunn & Crutcher LLP
One Montgomery Street
31st Floor
San Francisco, California 94104
Attention:  Peter T. Heilmann, Esq.
Facsimile:  (415) 374-8450

 

If to Seller,
at:                                                                      
FlightTechnics LLC
c/o Wenger Plattner
Seestrasse 39
Goldbach Center
CH-8700 Kuesnacht
Switzerland
Attention: Rolf Winiger
Facsimile: +41 43 222 39 24

 

 

5

--------------------------------------------------------------------------------


 

 

with a copy (which shall not constitute notice) to:

 

Thelen Reid and Priest
875 Third Avenue
New York, NY-10022
Attention: Gregory Katz, Esq.
Facsimile: (212) 829-2033

 

SECTION 6.02. Amendments and Waivers .  (a) Any provision of this Agreement may
be amended or waived if, but only if, such amendment or waiver is in writing and
is signed, in the case of an amendment, by each party to this Agreement, or in
the case of a waiver, by the party against whom the waiver is to be effective.

 

(b)                                 No failure or delay by any party in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any other right, power or privilege.
The rights and remedies herein provided shall be cumulative and not exclusive of
any rights or remedies provided by law.

 

SECTION 6.03. Expenses .  All costs and expenses incurred in connection with
this Agreement shall be paid by the party incurring such cost or expense.

 

SECTION 6.04. Successors and Assigns .  The provisions of this Agreement shall
be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns; provided that no party may assign, delegate
or otherwise transfer any of its rights or obligations under this Agreement
without the consent of each other party hereto.

 

SECTION 6.05. Governing Law .  This Agreement and all disputes or controversies
arising out of or relating to this Agreement or the transactions contemplated
hereby shall be governed by, and construed in accordance with, the internal laws
of the State of New York, without regard to the laws of any other jurisdiction
that might be applied because of the conflicts of laws principles of the State
of New York (other than Section 5-1401 of the New York General Obligations Law).

 

SECTION 6.06. Jurisdiction .  Each of the parties irrevocably agrees that any
legal action or proceeding arising out of or relating to this Agreement brought
by the other party or its successors or assigns shall be brought and determined
in any New York State or federal court sitting in the Borough of Manhattan in
The City of New York (or, if such court lacks subject matter jurisdiction, in
any appropriate New York State or federal court), and each of the parties hereby
irrevocably submits to the exclusive jurisdiction of the aforesaid courts for
itself and with respect to its property, generally and unconditionally, with
regard to any such action or proceeding arising out of or relating to this
Agreement and the transactions contemplated hereby.  Each of the parties agrees
not to commence any action, suit or proceeding relating thereto except in the
courts described above in New York, other than actions in any court of competent
jurisdiction to enforce any judgment, decree or award rendered by any such court
in New York as described herein.  Each of the parties further agrees that notice
as provided herein shall constitute sufficient service of process and the
parties further waive any argument that such

 

 

6

--------------------------------------------------------------------------------


 

 

service is insufficient.  Each of the parties hereby irrevocably and
unconditionally waives, and agrees not to assert, by way of motion or as a
defense, counterclaim or otherwise, in any action or proceeding arising out of
or relating to this Agreement or the transactions contemplated hereby, (a) any
claim that it is not personally subject to the jurisdiction of the courts in New
York as described herein for any reason, (b) that it or its property is exempt
or immune from jurisdiction of any such court or from any legal process
commenced in such courts (whether through service of notice, attachment prior to
judgment, attachment in aid of execution of judgment, execution of judgment or
otherwise) and (c) that (i) the suit, action or proceeding in any such court is
brought in an inconvenient forum, (ii) the venue of such suit, action or
proceeding is improper or (iii) this Agreement, or the subject matter hereof,
may not be enforced in or by such courts.

 

SECTION 6.07. WAIVER OF JURY TRIAL .  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.

 

SECTION 6.08. Counterparts; Third Party Beneficiaries .  This Agreement may be
signed in any number of counterparts, each of which shall be an original, with
the same effect as if the signatures thereto and hereto were upon the same
instrument. This Agreement shall become effective when each party hereto shall
have received a counterpart hereof signed by the other party hereto.  No
provision of this Agreement is intended to confer upon any Person other than the
parties hereto any rights or remedies hereunder.

 

SECTION 6.09. Entire Agreement .  This Agreement constitutes the entire
agreement between the parties with respect to the subject matter of this
Agreement and supersedes all prior agreements and understandings, both oral and
written, between the parties with respect to the subject matter of this
Agreement.

 

 

7

--------------------------------------------------------------------------------


 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

WILLIS LEASE FINANCE CORPORATION

 

 

 

By:

/s/ Thomas C. Nord

 

 

 

Name:  Thomas C. Nord

 

 

Title:    Senior Vice President

 

 

 

 

FLIGHTTECHNICS LLC

 

 

 

 

By:

/s/ W. William Coon, Jr.

 

 

 

Name:  W. William Coon, Jr.

 

 

Title:     Chairman & President

 

Signature page to Stock Purchase Agreement

 

 

8

--------------------------------------------------------------------------------


 

 

Exhibit A

 

Thelen Reid & Priest, LLP - Attorney Special Account (Non-Interest Bearing)

 

Account # 53505184

 

ABA # 021-000-089 (Sometimes known as routing number)

 

SWIFT CODE: Citi US33

 

Citibank, N.A.

 

Citicorp Center

 

153 East 53rd Street

 

New York, New York 10043

 

 

9

--------------------------------------------------------------------------------